DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner acknowledges receipt of applicant’s translation of the foreign priority application (filed 11/23/2021). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugioka et al. (U.S. Patent 9,764,756 B2).
Regarding claim 1, Sugioka et al. (Figs. 1-9) discloses a steering system 16, 30 for use in steering a vehicle 10, the steering system comprising: 
a variable mechanism 39, 40, 43 that reversibly changes a configuration of an operating member 18, 32 between a configuration for automated driving and a configuration for manual driving, the configuration including at least one of a position, an orientation, and a shape (Figs. 1-9); 
a variable drive source 56, 58, 59, 65, 66, 68 that drives the variable mechanism (Figs. 1-9); 
a receiver 50, 54, 60, 64 that receives an operation of a driver (Figs. 1-9); and 
a controller 31 that controls the variable drive source to cause the variable mechanism to return the configuration of the operating member to the configuration for manual driving when the receiver receives the operation of the driver in a period when the variable mechanism is changing the configuration of the operating member from the configuration for manual driving to the configuration for automated driving (at least Figs. 1-9; column 2 lines 43-53; column 4 lines 47-59; column 7 line 55-column 8 line 5; column 9 line 30-column 10 line 5; claims 5).
Regarding claim 2, Sugioka et al. (Figs. 1-9) discloses the steering system 16, 30, wherein  
the variable mechanism 39, 40, 43 includes an advance-retract mechanism 43 that causes the operating member 18, 32 to advance and retract and a folding mechanism 39, 40 that folds the operating member by tilting the operating member relative to the advance-retract mechanism (at least Figs. 1-9), and 
.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 2, filed 11/23/2021, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference to Sugioka et al. (U.S. Patent 9,764,756 B2). See rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616                                             

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614